 
 
 
 
 
EXHIBIT 10.71

 


 
November 7, 2011


Dr. Thomas C. Wessel
22 Cliffwood Street
Lenox, MA  01240


 
RE:           SEPARATION AGREEMENT AND GENERAL RELEASE
 
Dear Tom:
 
This letter (the “Agreement”) confirms that your employment with Acorda
Therapeutics, Inc. (the "Company") terminated effective the close of business
September 30, 2011.  You have no further job responsibilities with the Company
as an employee thereof.  However, pursuant to a Consulting Agreement effective
as of October 1, 2011, between you and the Company (the “Consulting Agreement”),
you are continuing to provide consulting services to the Company for the “Term,”
and subject to the terms and conditions, specified therein.  For purposes of
this Agreement, the “Final Service Date” means the last day of the Term of the
Consulting Agreement.
 
The terms of this Agreement are as follows:
 
1. Severance – After the Final Service Date, provided you have not revoked this
Agreement pursuant to paragraph 12 herein, the Company will begin to pay you as
severance the gross amount of $123,466.64 distributed in equal, semi-monthly
payments (subject to the next sentence) for the four (4) month period beginning
January 1, 2012 through and including April 30, 2012, (the “Severance Pay
Period”) at the semi-monthly rate of $15,433.33 (the rate in effect as of the
termination of your employment), less required federal, state and local
withholdings and other deductions the Company is required by law to make from
its wage payments to employees.  [Except as provided in Paragraph 6 herein, with
respect to salary, expenses and accrued, earned paid time off (if applicable),
any payments due between the Final Service Date and the first actual payment
date under this Agreement shall be paid on the first actual payment date].
 
Employees are required to advise the Company, by completing a “New Employment
Notice,” if new employment commences prior to the expiration of the Severance
Pay Period.  In the event that you obtain new employment prior to the expiration
of the Severance Pay Period, any remaining severance payments will be made as a
lump sum as soon as practicable after you provide the Company with your “New
Employment Notice,” less required federal, state and local withholdings and
other deductions the Company is required by law to make from its wage payments
to employees.  The eligibility for any Company-subsidized or Company-paid
benefits coverage will cease upon reemployment.

 
 

--------------------------------------------------------------------------------

 

 
2. Medical and Other Benefits – The Company agrees to pay the full premium for
your health insurance and your dental insurance from the Final Service Date
through the Severance Pay Period. If you obtain new employment prior to the
expiration of the Severance Pay Period, your health and dental coverage will
terminate at that time (subject to the Consolidated Omnibus Budget
Reconciliation Act of 1985 “COBRA”).  All other benefits terminated effective
September 30, 2011, except as provided in your Consulting Agreement for the Term
thereof.  Under section 162 of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), you will be eligible for COBRA benefits as outlined in
the COBRA letter that you will be receiving from our third party administrator,
Conexis.
 
3. Outplacement - In addition, the Company will provide you with reasonable
professional outplacement benefits for a period of six (6) months with Right
Management.
 
4. Consideration - You hereby acknowledge that the Company has no legal or other
obligation to provide you with the payment and benefits described in Paragraphs
1, 2 and 3 above, such payment and benefits are discretionary on the Company’s
part, and the Company's agreement to provide you with such payment and benefits
is sufficient consideration for the release terms and your other obligations set
forth herein.
 
5. COBRA Rights – You acknowledge that the Company has informed you of your
rights to convert and continue existing health insurance coverage, if any, under
COBRA following termination of your employment.
 
6. No Other Payments - You acknowledge on your own behalf and on behalf of any
dependents, spouse, heirs, successors and assigns that, as of the date hereof,
except for the payments expressly set forth in this Agreement and pursuant to
the Consulting Agreement, the Company owes you no monies of any kind, including,
but not limited to, payments to you for wages, bonuses or overtime pay.
 
7. General Release - Except for the obligations undertaken by the Company under
this Agreement (and any claims you have under any employee benefit plan that is
subject to the vesting standards imposed by the Employee Retirement Income
Security Act of 1974, as amended), and except for your rights to enforce the
Consulting Agreement, you hereby generally release the Company, its parent and
subsidiary organizations and related companies, and any company or individual
employed by or affiliated with those organizations and each of their officers
and directors (collectively, “Releasees”) from any and all rights, actions,
suits, claims or demands of all kinds and descriptions that you ever had, now
have or hereafter can, shall or may have against Releasees by reason of or
arising out of: (a) any act, matters or omissions of Releasees; (b) your
employment with the Company; (c) any events that may have occurred during the
course of your employment, your hiring, or the termination of your employment;
or (d) any other matters or claims of any kind or nature arising on or before
the date of your execution of this Agreement.  This includes, without
limitation, a release of any and all claims for unpaid wages, bonus payments,
holiday or vacation pay, overtime or other compensation, breach of contract,
wrongful discharge, disability benefits, life, health and medical insurance,
sick leave, or any other fringe benefit, employment discrimination, emotional
distress, violations of public policy, defamation, fraudulent inducement,
wrongful termination, severance pay, and attorneys’ fees.  You are also
specifically releasing any rights or claims you may have, if any,
 
 
2

--------------------------------------------------------------------------------

 
under the Family and Medical Leave Act, the Employee Retirement Income Security
Act (except for vested benefits which are not affected by this Agreement), the
Worker Adjustment Retraining and Notification Act, Age Discrimination in
Employment Act of 1967 (“ADEA”) (which prohibits discrimination in employment
based on age), Older Workers Benefit Protection Act of 1990 (“OWBPA”) (which
also prohibits discrimination in employment based on age), Title VII of the
Civil Rights Act of 1964 (which prohibits discrimination in employment based on
race, color, national origin, religion or sex), the Rehabilitation Act, the
Labor Management Relations Act, the Equal Pay Act (which prohibits paying men
and women unequal pay for equal work), the Americans with Disabilities Act; the
New York Human Rights Law; the New York City Human Rights Law, New York labor
laws, the New York Constitution, all the above statutes as amended from time to
time, and any other federal, state or local laws or regulations prohibiting
employment or age discrimination.  This release covers all of the
above-described claims that you or you heirs, executors, administrators,
successors, and assigns now have, ever had or may hereafter have, whether known
or unknown, suspected or unsuspected, up to and including the date of this
Agreement.
 
You further agree, promise and covenant that, to the maximum extent permitted by
law, neither you, nor any person, organization, or other entity acting on your
behalf has or will file, charge, claim, sue, or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary relief or other) against Releasees involving
any matter occurring in the past up to the date of this Agreement, or involving
or based upon any claims, demands, causes of action, obligations, damages or
liabilities which are the subject of this Agreement.  This Agreement shall not
affect your rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of this release and waiver.
 
By signing this Agreement, you are forever giving up your rights to make the
aforementioned claims or demands.
 
8. Non-Admission of Liability - This Agreement shall not be construed as
evidence or an admission of any wrongdoing or violation of any law, regulation,
rule or agreement by the Company.
 
9. Consequences of Your Violation of Promises - If you file a lawsuit or assert
a claim against Releasees, or any of them, based on claims or demands that you
have released other than those related to the validity of this release and
waiver under ADEA or OWBPA, you may be held liable for all costs incurred by the
Company, and any related company and/or their employees, officers or directors,
including reasonable attorneys' fees, in defending your lawsuit or claim.  In
the event you unsuccessfully challenge the validity of the ADEA or OWBPA waiver,
you may be held liable for the Company's attorneys' fees and costs to the same
extent that successful defendants are allowed attorneys' fees under the ADEA
and/or OWBPA.  You may also be held liable for repayment of monies made to you
by the Company under this Agreement.
 
10. Period for Review and Consideration - You understand that you have been
given a period of 21 days to review and consider this Agreement before signing
it. You may use as much of this 21-day period as you wish prior to signing.

 
3

--------------------------------------------------------------------------------

 

 
11. Encouragement to Consult with Attorney - You are encouraged to consult with
an attorney or other representative prior to signing this Agreement.
 
By signing this Agreement, you are signifying that you have read this Agreement
thoroughly, that you have had the opportunity to consult with an attorney prior
to signing, and that your agreement to the terms of this Agreement, including,
but not limited to, your waiver of all rights and claims against the Company
under ADEA or OWBPA for age discrimination, retaliation or otherwise, is
knowing, willing and voluntary.
 
12. Right to Revoke - You may revoke this Agreement within 7 days after you have
signed it. Revocation must be made by delivering a written notice of revocation
to the Company, to the attention of Human Resources, no later than the close of
business on the seventh day after you have signed this Agreement.  If you revoke
this Agreement, it will not be effective and enforceable, and you will not
receive the benefits described in Paragraphs 1, 2 and 3 above.
 
13. Non-Disclosure – Except as authorized pursuant to the Consulting Agreement,
you agree that you will not at any time, whether directly or indirectly, use or
divulge, disclose or communicate to any person, firm or corporation, any
confidential, secret and/or proprietary information respecting the Company's
business ("Confidential Information") obtained by you while in the employ of the
Company. For purposes of this Agreement, Confidential Information shall also
include all information and data not generally known outside the Company
including, but not limited to, information concerning the Company’s clinical
trials and tests, the Company’s research and development, regulatory filings,
regulatory proceedings, or other regulatory activities of the Company or its
clients, financial data, market research, marketing plans, business development
and corporate development activities and contracts, business plans, intellectual
property including patents and patent applications and trade secrets,
confidential information from third parties that is the subject of a
confidentiality agreement with that third party, employee and customer lists and
related information, and business information to which you had access in the
course of your employment with the Company, and to which you would not otherwise
have had access had you not been so employed, excluding only information that is
already in the public domain or that relates to non-confidential general
methodology employed by you in the performance of your duties at the Company.
 
You agree not to (i) disparage, criticize, or denigrate the Company, its
employees, officers and/or directors or (ii) take or use, without the prior
consent of the Company, any memoranda, notes (whether or not prepared by you
during the course of your employment with the Company), lists, schedules, forms
or other documents, papers or records of any kind, relating to the Company's
business or its clients or any reproduction, summary or abstract thereof (all of
which you acknowledge are the exclusive property of the Company), except in the
case of this clause (ii) as authorized pursuant to the Consulting
Agreement.  You hereby acknowledge that you have returned to the Company all
such documents and materials in your possession, custody or control, except for
such documents and materials needed for purposes of the Consulting Agreement,
which you agree will be returned on or prior to the Final Service Date.
 
14. Non-Solicitation - You agree that, for a period of one (1) year from the
date of this Agreement, you will not solicit or induce, or arrange to have any
other person or entity solicit or induce, any person or entity engaged by the
Company as an employee, customer,

 
4

--------------------------------------------------------------------------------

 

 
supplier, consultant or advisor to the Company to terminate such party’s
relationship with the Company.
 
15. Relationship with the Company – From the date of your termination of
employment with the Company, you agree that you will not purport to speak for or
on behalf of the Company, to attempt to represent or act as an agent for the
Company, or to bind the Company in any way with respect to third parties, and
you further agree that you are not authorized to do any of the foregoing.
 
16. Cooperation - You covenant and agree to cooperate with and make yourself
readily available to the Company or its General Counsel, as the Company may
reasonably request, to assist it in any matter, including but not limited to,
providing information, giving truthful testimony in any litigation or potential
litigation over which you may have knowledge, information or expertise, and
signing routine documents for administrative purposes.
 
17. References - You and the Company will agree on where to direct inquiries
from prospective employers.  The Company shall not disparage you in any way. You
will not disparage the Company in any way.
 
18. Governing Law - This Agreement shall be interpreted and enforced in
accordance with the law of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this provision to the substantive law of another jurisdiction.
 
19. Severability - If any provision of this Agreement or portion thereof is held
to be invalid or unenforceable, the remainder of this Agreement shall not be
affected and shall remain in full force and effect.  Specifically, the
invalidity of any such provision shall have no effect upon, and shall not impair
the enforceability of the release language set forth in paragraph 7 above.  If a
court of competent jurisdiction finds that the release language set forth in
paragraph 7 is unenforceable, the release language shall be deemed amended to
apply as to such maximum extent as such court may judicially determine or
indicate to be enforceable.
 
20. Confidentiality of this Agreement - You agree that you will not disclose,
disseminate or publicize, or cause or permit to be disclosed, disseminated or
publicized, any of the terms of this Agreement, including, without limitation,
the amount paid pursuant to this Agreement, to any person, corporation, or other
entity, with the exception of your immediate family, attorney and accountants.
 
21. Entire Agreement - This Agreement, together with the Proprietary Information
Agreement (including the exhibits thereto) signed by you, which is incorporated
herein by reference, and the Consulting Agreement, constitute the entire
agreement between you and the Company regarding the subject matter contained
herein and therein.  The Company has made no promises to you other than those
expressly contained in this Agreement, the Proprietary Information Agreement,
and the Consulting Agreement regarding such subject matter.
 
22. Binding Effect - This Agreement shall be binding upon and inure to the
benefit of you, any individual or entity who may claim any interest in this
matter through you, and the Company.

 
5

--------------------------------------------------------------------------------

 

 
23. Headings - The paragraph headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.
 
24.   No Modification - This Agreement may not be changed or modified except by
a written agreement that has been signed by you and an officer of the Company.
 


 
Very truly yours,
 
ACORDA THERAPEUTICS, INC.
 


 
By: /s/Denise
Duca                                                                
 


 
ACCEPTED AND AGREED TO:
 
/s/Thomas C. Wessel                                                      
 
Employee
 
Date November 21, 2011                                                      
 
[Witness]_______________________
WITNESS
 


 


 





 
6

--------------------------------------------------------------------------------

 
